Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Response
Applicant’s amendments filed on 01/20/2022 have been considered. However, the examiner is obliged to point out that “although Applicant has amended these claims, the amendments do not appear to be directed to the original rejection”.

Claim Objections
Claims 1-6, and 9-14 are objected to because of the following informalities: 
Regarding claims 1-4, The term “a wire” is not seen in the Specification. 
Regarding claim 6, the phrase, “ wherein the first and the second metal pattern being different from each other” is grammatically incorrect. The examiner suggests that either the first word “wherein” be removed, or the word “being” be amended to “is”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 3, 4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 4, the limitation, “after passing through a region where the metal trace is not present on all of the wiring layers” is unclear with regard to what passes through the region. At a minimum, either the first part or the metal trace could be understood to be passing through the region. Note in particular that the limitation, “not” present on all the wirings” does not preclude it from being on one or more of the wiring layers.
Regarding claim 6, the limitation, “a 	metal pattern disposed on a first layer of the wiring substrate, a second metal pattern disposed on a first layer of the wiring substrate, the first and the second layer located above a third layer” is unclear with regard to the provenance of the second layer. Is the second metal pattern in fact on a second layer rather than the first?
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816